Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

﻿

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 6th day of September, 2017, by and among Tim Storer
(“Executive”), A. H. Belo Corporation, a Delaware corporation (the “Company”),
and DMV Digital Holdings Company, a Delaware corporation (“DMV”).

WHEREAS, the parties have heretofore entered into that certain Employment
Agreement dated as of March 2, 2017 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement in certain respects as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Definitions.  All capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Agreement.

2. Amendment of Exhibit A.  Exhibit A to the Agreement is hereby amended in its
entirety in the form attached hereto as Exhibit A.  Such attached Exhibit A
shall amend and replace in its entirety the corresponding Exhibit A attached to
the Agreement.

3. No Further Amendment.  Except as expressly amended hereby, all of the other
terms, provisions and conditions of the Agreement are hereby ratified and
confirmed and shall remain unchanged and in full force and effect.  To the
extent any terms or provisions of this Amendment conflict with those of the
Agreement, the terms and provisions of this Amendment shall control. This
Amendment shall be deemed a part of, and is hereby incorporated into, the
Agreement.

4. Entire Agreement. This Amendment, together with the Agreement, as well as the
exhibits to each, constitute the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersede all prior or
contemporaneous conflicting or inconsistent proposals, negotiations, agreements,
consents and understandings relating to such subject matter. The parties
acknowledge and agree that there is no oral or other agreement that has not been
incorporated into this Amendment or the Agreement.

5. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original but all of which together constitute
a single document.

6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws thereof.

[Signature page to follow.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

﻿

﻿

 

 

 

 

﻿

 

EXECUTIVE

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

/s/ Tim Storer

 

 

﻿

 

Tim Storer

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

COMPANY

 

 

﻿

 

 

 

 

﻿

 

A. H. BELO CORPORATION

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:

/s/ Grant S. Moise

 

 

﻿

 

Grant S. Moise, Executive Vice President/

 

 

﻿

 

General Manager, The Dallas Morning News

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

DMV

 

 

﻿

 

 

 

 

﻿

 

DMV DIGITAL HOLDINGS COMPANY

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:

/s/ Katy Murray

 

 

﻿

 

Katy Murray, Treasurer and Assistant

 

 

﻿

 

Secretary

 

 

﻿

﻿

 

-2-

--------------------------------------------------------------------------------

 

Exhibit  A

 

EXHIBIT A

A. H. Belo Corporation

Tim Storer Annual Cash Bonus Terms and Conditions

Annual Cash Bonus Opportunity

Executive’s annual cash bonus opportunity for a calendar year is based on
specific financial performance objectives and metrics, as follows: (i) the
achievement by the consolidated operations of DMV Digital Holdings Company
(“DMV”), Your Speakeasy, LLC and Connect (together, the “DMV Portfolio”) of the
Adjusted EBITDA (as defined below) performance target for that calendar year
(the “Adjusted EBITDA Target”) and (ii) the attainment of the Total Contract
Value (defined below) performance target for that calendar year (the “TCV
Target”) by Distribion, Inc. and Vertical Nerve, Inc. (together, the “TCV
Entities”). Any additional entities, businesses and operating units other than
those set forth above to be included in the DMV Portfolio or the TCV Entities in
a particular calendar year will be mutually agreed upon by the Company and
Executive within the first ninety (90) calendar days of that calendar year and
may not thereafter be revised for that calendar year.  At the end of the year,
actual results are compared to the performance objectives, and the amount of
Executive’s cash bonus is determined accordingly.

The annual cash bonus opportunity is provided under the Company’s 2008 Incentive
Compensation Plan or any successor to such plan (the “Plan”).  The Plan is
designed to provide a competitive level of compensation to senior executives of
the Company and is administered by the Compensation Committee of the Company’s
Board of Directors. Executive’s participation in the Plan is subject to the
fully executed binding arbitration agreement that the Company has on file for
Executive.

Target Cash Bonus

Executive’s target bonus is $300,000, subject to the achievement of the
requirements set forth below. The amount of any bonus earned with respect to any
calendar year will be paid in cash in accordance with the terms of the ICP.

DMV Portfolio Adjusted EBITDA Target for Bonus Determination

Fifty percent (50%) of Executive’s annual target bonus ($150,000) for a
particular calendar year will be based upon the DMV Portfolio’s achievement of
the Adjusted EBITDA Target for that calendar year. For this purpose, “Adjusted
EBITDA” means DMV Portfolio earnings before interest, taxes, depreciation and
amortization, adjusted for (adding back) severance-related expenses, acquisition
costs and expenses, litigation and litigation settlement costs and expenses, and
stock-based compensation expenses to the extent applicable to DMV or, for
periods after the consolidation of the DMV Portfolio, the DMV Portfolio. For
2017, Adjusted EBITDA shall be equal to the sum of (A) the Adjusted EBITDA for
DMV for the period prior to the date of the consolidation of the DMV Portfolio
and (B) the consolidated Adjusted EBITDA for the DMV Portfolio for the remainder
of that year from and after the date of such consolidation. For 2018 and each
subsequent year, the Adjusted EBITDA for each particular calendar year will be
based on the consolidated Adjusted EBITDA for the DMV Portfolio for that
calendar year.





 

--------------------------------------------------------------------------------

 

Exhibit  A

 

The Adjusted EBITDA Target for 2017 is $3,123,000.

Adjusted EBITDA Target

 

Threshold

Achievement Range

Payout Range

Below

<85%

0%

Minimum

 85%

 50%

Target

100%

100%

Maximum

>200%

200%

﻿

If the DMV Portfolio (or, with respect to calendar year 2017, DMV for the period
prior to the date of the consolidation of the DMV Portfolio, and the DMV
Portfolio for the remainder of that year from and after the date of such
consolidation) achieves between (i) 85% and 100% or (ii) 100% and 200% of the
Adjusted EBITDA Target, then the bonus amount earned and payable will be
determined using a straight line interpolation.

TCV Entities Metrics for TCV Target for Bonus Determination

Fifty percent (50%) of Executive’s annual target bonus ($150,000) for each
particular calendar year will be based upon the TCV Entities’ achievement of the
TCV Target for that calendar year.

For 2017, the TCV Target is $19,475,622.  For 2018 and each subsequent year, the
TCV Target for each particular calendar year will be based on the Total Contract
Value for that calendar year. The “Total Contract Value” metric summarizes the
contractual value of new, fully executed contracts during the measurement
period. For purposes of the calculation, pass-through revenue, as part of a
contract, with the exception of Marketing FX contracts, does not qualify in the
calculation of Total Contract Value.

﻿

﻿

 

 

TCV Target

 

Threshold

Achievement Range

Payout Range

Below

<85%

0%

Minimum

 85%

 50%

Target

100%

100%

Maximum

>200%

200%

﻿

If the TCV Entities achieve between (i) 85% and 100% or (ii) 100% and 200% of
the TCV Target, then the bonus amount earned and payable will be determined
using a straight line interpolation.

Establishment of Performance Targets for Future Years

For each calendar year after 2017, the Company and Executive will mutually agree
upon a recommendation to the Company’s Board of Directors as to the Adjusted
EBITDA Target for the DMV Portfolio and the TCV Target for the TCV Entities as a
part of the annual DMV Portfolio operating plan for such calendar year, and such
performance targets will be established by the final approval by the Board of
Directors of the Company as part of the Company’s annual operating plan and the
final approval by the Compensation Committee of the Board of such performance



-2-

--------------------------------------------------------------------------------

 

Exhibit  A

 

targets. Neither the Company nor the Executive shall unreasonably withhold,
condition or delay its or his agreement as to the recommendation of such
performance targets.

Bonus Eligibility and Payment Schedule

Executive must be employed by the Company on the bonus payment date specified to
be eligible to receive a bonus. Bonuses earned based on the annual bonus
performance targets for any calendar year, if any, will be paid in February
immediately following such calendar year, after the earnings release for such
calendar year, based on the DMV Portfolio’s and the TCV Entities’ performance
versus the annual bonus performance targets for such calendar year.

﻿



-3-

--------------------------------------------------------------------------------